Title: To George Washington from Isaac Mansfield, 19 September 1792
From: Mansfield, Isaac
To: Washington, George



May it please your Excellency,
Marblehead [Mass.]Sepr 19. 1792

I had the Honour of serving as a Chaplain in the late Army of the United States under your Command—I was introduced to the Regiment under the Command of Genl Thomas in October 1775.
The same Regiment commanded by Coll J. Bailey after Jan. 1. 1776 (which Coll J. Bailey had been Commandant under Genl Thomas) I was continued with, till they moved on from Roxbury to New York in March 1776.
Directions were given in your general Orders in December 1775 that no Return was to be made of a Chaplain till further Orders; because, it having been proposed to Congress that each Chaplain should have the Charge of two Regiments with £10 pr Month they, the Congress had not advised you thereon.
On Feb. 7. 1776 Directions were given in your general Orders in the Words following—“The Continental Congress have been pleased to order & direct that there shall be but one Chaplain to two Regiments, and that the Pay to each Chaplain shall be 33⅓ Dollars pr Calendar Month.” Having never received my Pay, Application has been made to Congress; & after having laid before them the two last Sessions—the Settlement seems now to be referred to the Pay Master.
Notwithstanding a Commission from you with which I was honoured dated Apr. 1. 1776 & appointing me Chaplain to two Regiments speaks for itself, the Matter labours on this account I perceive; the Pay Master does not observe by any Resolve of Congress that the pay of Chaplains was augmented or their Service increased by an additional Regiment till July 1776.
The Design of my addressing your Excellency at present is to

request a Copy of the Directions in your general Orders beforementioned attested by your Secretary or authenticated in the usual way, which Copy I presume will answer as a sufficient Document.
I have apprehended that there is an Arrearage in respect of Rations, but I perceive that the Pay Master is of Opinion that no Allowance is to be made on that account notwithstanding I have candidly pointed him to a Receit I once gave for some R⟨a⟩tion Money; if not too troublesome shall ⟨be⟩ very much obliged by your Advice thereon likewise.
In the Close of 1776 Sir, I retired f⟨rom⟩ the more public Service of our Country & settled in the Ministry at Exeter in [New] Hampshire; having left that place b⟨y⟩ mutual Agreement I became an Inhabitant of this Town with a purpose, under the Direction of my late Father who was for many years before & since the Revolution a Practitioner at Law, to qualify myself for usefulness in the civil Line. I should now esteem it a very great Favour to be on, the List of Candidates for any Appointment within your own Direction; & hope if honoured by any Appointment I should be able to recommend myself by Fidelity in the Discharge of its Duties.
Wishing you the continued Care of that kind Providence which has guided & so eminently protected you thro’ Life thus far, I conclude Your’s with great Respect

Isaac Mansfield

